internal_revenue_service date number release date cc el gl br3 gl-115826-98 uilc memorandum for mark j miller district_counsel midwest district cc msr mwd mil from lawrence h schattner chief branch general litigation cc el gl br3 subject proposed suit letter your ref cc msr mwd mil gl-703689-98 this responds to your request for review of the proposed suit letter concerning the above referenced taxpayer this document is not to be cited as precedent legend none required issue whether refusal to allow the service’s diesel compliance officer dco to sample diesel_fuel located on private property is subject_to the penalty provided by sec_7342 and sec_4083 conclusion no sec_4083 requires the service to establish an inspection site when it intends to detain any container which may contain taxable_fuel for the purpose of sampling such fuel facts you submitted a proposed suit letter regarding to our office for review specifically you recommended that the government sue to reduce to judgment three penalties proposed against under sec_4083 for failure to permit examination and sampling of diesel_fuel thereafter a dco arrived at the taxpayer’s property where the dco had not obtained a search warrant but asked to examine and sample the diesel_fuel in the taxpayer’s the taxpayer refused to permit the inspection the service proposes to penalize the taxpayer under sec_7342 and sec_4083 for failing to permit the examination and sampling gl-115826-98 law and analysis in general sec_4083 and c sets forth the service’s authority to examine and sample taxable_fuel specifically sec_4083 i - ii provides that the service may enter any place at which taxable_fuel is produced or is stored to sample the fuel and examine the equipment used for processing and storing the fuel in contrast sec_4083 provides that the service may establish inspection sites at which it may detain any container which contains or may contain taxable_fuel in general these two subparagraphs describe two different scenarios in which the service may inspect private property both must be analyzed to determine whether either subparagraph authorized the dco to enter private property to sample the fuel in the the first sec_4083 generally refers to the service’s authority to make a warrantless entry onto the commercial premises of wholesalers distributors and retailers of taxable_fuel to inspect their equipment and sample the fuel specifically sec_48 a states that a service employee is authorized to enter any place and to conduct inspections consistent with subparagraphs a through c of that regulation sec_48 b defines the places a service employee may enter that regulation states b place of inspection- in general inspections may be at any place at which taxable_fuel is or may be produced or stored or at any inspection site these places may include but are not limited to- i any terminal ii any fuel storage_facility that is not a terminal iii any retail fuel facility or iv any designated inspection site emphasis added a designated inspection site is defined in sec_48 b it’s significance as a place of inspection is discussed in the portion of this memorandum gl-115826-98 the service’s authority to make a warrantless entry onto the commercial property on which terminals fuel storage facilities and retail fuel facilities are located is based on a judicial exception to the warrant requirement of the fourth_amendment in 482_us_691 the supreme court considered whether a new york statute authorizing the warrantless inspection of junkyards was consistent with the fourth_amendment the court upheld the constitutionality of the statute by reasoning that the business owner’s expectation of privacy in commercial property was substantially lower when that property was used in a pervasively regulated_industry the fuel industry is one of the most pervasively regulated industries in existence based on this reasoning we have concluded that sec_4083 authorizes the service to make warrantless entries onto terminals fuel storage and retail fuel facilities we apply this analysis to the facts of case as follows a terminal is essentially a warehouse of storage tanks which rents space to fuel producers who in turn store large quantities of fuel there for sale to wholesale merchants a terminal may or may not be owned by one of the major oil companies an example of a fuel storage_facility that is not a terminal is a bulk plant a bulk plant is typically a smaller storage_facility than a terminal and is owned by a fuel wholesaler such as a local fuel company which buys fuel in bulk from a terminal and delivers that fuel to customers that are distant from a terminal the typical example of a retail fuel facility is a gasoline station therefore as discussed below we consider whether the dco’s actions were authorized under sec_4083 the second of the two dealing with the service’s authority under sec_4083 to inspect private vehicles cars trucks boats etc gl-115826-98 subparagraphs identified earlier in this memorandum as setting forth the service’s authority to examine taxable_fuel located on or in private property in general sec_4083 sets forth the service’s authority to detain private vehicles privately owned cars and trucks at inspection sites to sample the contents of the fuel tanks to the extent that this subparagraph refers to privately owned commercial or non-commercial cars and trucks not located on the premises of a terminal other fuel storage_facility or retail fuel facility the service may only detain such vehicles at a designated inspection site designated inspection site is defined in treas reg b as follows a designated inspection sites a designated inspection site is any state highway inspection station weigh station agricultural inspection station mobile station or other location designated by the commissioner to be used as a fuel inspection site a designated inspection site will be identified as a fuel inspection site the service’s authority under sec_4083 to conduct a warrantless inspection of the fuel in private vehicles was held to be constitutionally permissible in 985_fsupp_206 d mass however in the scenario involving the service had established no inspection site as required by the regulation on which to detain private vehicles for a warrantless examination of the and a sampling of its contents under these circumstances the dco was without authority to enter private premises for the reasons set forth in this memorandum we decline to forward your proposed suit letter to the department sec_4083 contains the sole authority for the service to detain a private individual’s car or truck at an inspection site and sample the contents of the fuel tank however this is not the sole function of sec_4083 the authority of this subparagraph augments the authority provided in subparagraph c as they both pertain to the fuel industry sec_4083 authorizes the service to detain examine and sample the contents of private vehicles such as tanker-trucks tanker- ships and tanker trains that are located at any place where taxable_fuel is produced and stored within the meaning of sec_4083 see sec_48_4083-1 see footnote gl-115826-98 if you have questions or comments please call cc assistant regional_counsel gl midstates region
